DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 9, 11, and 32-34 have been amended.
Claims 37-43 have been cancelled.
Claims 44-51 have been added.
Claims 1-36 and 44-51 are currently pending and have been examined.

Claim Objections
Claim 50 is objected to because of the following informalities: The claim states, “The system of claim 48…”, however, claim 48 claims a method not a system. Instead, claim 50 should state, “The system of claim 49…” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 6-13, 18-19, 21-26, 29-32, 36, and 44-51 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 32 recite(s) a system and series of steps for facilitating the management of a parking area, which under broadest reasonable interpretation, is analogous to 
The limitation(s) of, ‘authorizing an entry of a first vehicle’; ‘determining…an updated value of the status in response to a payment transaction’; ‘notifying…at least one third party’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim(s) recite(s) the additional element(s) of ‘a computerized parking controller’, ‘a smart device’, ‘at least one third party computer system’. The additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Furthermore, the location determination made by the system is achieved through the use of the additional elements of ‘sensors’ and ‘entry and exit beacons’. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting 
As discussed above, the additional elements amount to mere data transmission tools, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the mere data transmission was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The ‘sensors’ and ‘entry and exit beacons’ are considered to be a well‐understood, routine, and conventional element previously known to the industry. The specification describes the sensors and the beacon as equipment used to send and receive electronic data used for detecting vehicle locations at parking areas (Specification: ¶34, ¶36, ¶54, ¶57-63), with no additional technical details on the operation of the elements. Thus, the specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements in a manner that indicates that the additional elements are sufficiently well known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see MPEP 2106.05(d) Well- Understood, Routine, Conventional Activity). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.
Moreover, the functions of the ‘sensors’ and ‘entry and exit beacons’ are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more. This is similar to how ‘using the Internet to gather data' was found to be a 

Claim(s) 2, 6-13, 18-19, 21-26, 29-31, 36, and 44-51 further recite(s) the system and series of steps for facilitating the management of a parking area, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of ‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-2, 6-13, 18-19, 21-26, 29-32, 36, and 44-51 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

In regards to claims 3-5, 14-17, 20, 27-28, and 33-35, the claims recite the limitations of ‘opening the entry barrier’; ‘opening the exit barrier’; ‘opening a stall barrier’; ‘opening a second entry barrier’; ‘closing the entry barrier’, ‘closing the exit barrier’. These limitations are indicative of integration of the abstract idea of the independent claims (claims 1 and 32) into a practical application, by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claims 3-5, 14-17, 20, 27-28, and 33-35 recite patent-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 18, 19, 21, 23, 27, 28, 32-36 and 44-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624).
Examiner’s Note: Examiner has determined that the subject matter being relied upon in Blustein is described and supported in the earlier foreign application by a translation.
In regards to claim 1, Blustein teaches the following limitations:
A computer-implemented method of managing a parking lot, the method comprising 5(Blustein: ¶29-30 & ¶49 disclose the method of managing and controlling the access of vehicles into and out of a parking area):
(a) authorizing an entry of a first vehicle by a computerized parking controller in response to (Blustein: ¶32-33 & ¶55 disclose an access control module adapted to authorize and record the passage of a vehicle through a passage point):
a status indicating no entry rejection of a smart device (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles),
a first location indicating that the smart device is located at the entry location (Blustein: ¶58-59 disclose that a user terminal communication device and
a first presence indicating that the first vehicle is present at the entry location (Blustein: ¶14, ¶51, & ¶53 disclose that the system comprises a parking space pre-passage vehicle detection sensor to detect the presence of a vehicle at a specific passage point of the gate);
the first location being determined by the parking controller in response to an entry-beacon identification of an entry beacon of the parking lot, the entry-beacon identification being communicated to the parking controller by the smart device in a first communication (Blustein: ¶33 discloses that the user terminal communication device may be adapted to receive and identify the wireless signals of the beacons, and accordingly notify the access control module upon the identification of at least one beacon. Blustein: ¶36 further discloses approximating the distance between the user terminal communication device and the at least one of the beacons location, based on the wireless signal strength of said beacon(s));
	
Additionally, although Blustein teaches that the system may access data regarding users and/or vehicles registered/allowed to park in the parking area (Blustein: ¶21 & ¶37), Blustein does not explicitly teach (b) determining by the parking controller an updated value of the status in response to a payment transaction associated with the smart device.
However, Stoehr teaches a system and method for an automated parking facility, in which the parking controller may have access to user account information and may update the status of an account in response to account transactions, such as manually depositing 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an updated value of a status as taught by Stoehr, into the method and system taught by Blustein. One of ordinary skill in the art would have been motivated to make this modification in order to “allow automatic balance updates, at such time that the balance data is below a configurable balance level” (Stoehr: ¶23).

Furthermore, although Stoehr teaches providing some notification to the user’s mobile computing device upon authorization of access by the parking gate controller (Stoehr: ¶96), Blustein and Stoehr do not explicitly state notifying a third party computer system upon entry.
However, Vaughn teaches (c) notifying, by the parking controller, at least one third party computer system of the entry associated with the smart device (Vaughn: ¶8-13, ¶30, ¶50-51, ¶62 disclose of an order fulfillment system configured to detect the arrival of a customer at the entrance of the parking lot and notify the appropriate merchant, wherein the merchant may proceed in preparing the customer’s order).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

In regards to claim 2, Blustein, Stoehr, and Vaughn teach the method of claim 44. Blustein further teaches wherein step (d) comprises determining by the parking controller whether the second vehicle is identified as the first vehicle (Blustein: ¶65 & ¶69 disclose that the system may confirm the entrance and exit of each vehicle to and from the parking area and gather data reflecting the parking/presence duration of a user's vehicle within the parking space (e.g., by counting the entrance and exit times of each vehicle using the user terminal communication device and beacons)).

In regards to claim 3, Blustein, Stoehr, and Vaughn teach the method of claim 44. Blustein further teaches wherein the parking lot has an entry barrier for regulating entries at the entry location, and wherein step (a) comprises opening the entry barrier by the parking controller so as to authorize the entry of the first vehicle (Blustein: ¶29-30, ¶32-33, ¶49, & ¶55 disclose managing and controlling the access of vehicles into and out of a parking area, wherein an access control module is adapted to open/close a passage gate).

In regards to claim 4, Blustein, Stoehr, and Vaughn teach the method of claim 44. Blustein further teaches wherein the parking lot has an exit barrier for regulating exits at the exit location (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area), and wherein step (d) comprises opening the exit barrier by the parking controller so as to authorize the exit of the second vehicle (Blustein: ¶32-33 & ¶55 disclose an access control module adapted to open/close a passage gate and recording the actual passage of the vehicle through said passage point).

In regards to claim 5, Blustein, Stoehr, and Vaughn teach the method of claim 3. Blustein further teaches wherein the parking lot has an exit barrier for regulating exits at the exit location (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area), the exit barrier being selected from the group consisting of the entry barrier and another barrier separate from the entry barrier (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area (i.e. exit barrier may be the same as the entry barrier)), and wherein step (d) comprises opening the exit barrier by the parking controller so as to authorize the exit of the second vehicle (Blustein: ¶32-33 & ¶55 disclose an access control module adapted to open/close a passage gate and recording the actual passage of the vehicle through said passage point).

In regards to claim 6, Blustein, Stoehr, and Vaughn teach the method of claim 1. 
Blustein further teaches wherein step (a) comprises receiving by the parking controller the first communication generated by the smart device 72in response to the smart device receiving no more than a single user command entered into the smart device (Blustein: ¶53 & 58 disclose that the detection of a vehicle by the vehicle presence sensor may trigger the transmitting of a first wireless signal(s) by a corresponding beacon. Subsequently, the user terminal communication device receives and identifies the wireless signals generated by the beacon and notifies the system accordingly to locate and attribute a specific user terminal communication device to a specific vehicle location). Therefore the detection of the vehicle and the communication between the beacon, the user terminal, and the access control module occur without any user command entered into the user terminal.

In regards to claim 7, Blustein, Stoehr, and Vaughn teach the method of claim 44. 
Blustein further teaches wherein step (d) comprises receiving by the parking controller the second communication generated by the smart device in response to the smart device receiving no more than a single user command entered into the smart device (Blustein: ¶53 & 58 disclose that the detection of a vehicle by the vehicle presence sensor may trigger the transmitting of a first wireless signal(s) by a corresponding beacon. Subsequently, the user terminal communication device receives and identifies the wireless signals generated by the beacon and notifies the system accordingly to locate and attribute a specific user terminal communication device to a specific vehicle location). Therefore the detection of the vehicle and the communication between the beacon, the user terminal, and the access control module occur without any user command entered into the user terminal.

In regards to claim 8, Blustein, Stoehr, and Vaughn teach the method of claim 1. Although Blustein discloses that the system may receive and identify wireless signals generated by the user terminal communication device and accordingly identify the user device (Blustein: ¶59), Blustein does not teach the following limitation regarding the type of the identification information.
However, Stoehr further teaches wherein step (a) comprises authorizing the entry of 10 the first vehicle in response to an identification of the smart device selected from the group consisting of a telephone number, device identification code, license plate number, an image of a license plate, driver's license number, an image of a driver's license, officially-issued identification number, an image of an officially-issued identification 15 certificate, a vehicle identification code, and a financial card number (Stoehr: 52 discloses that the identification of the approaching user device may be via electronic transmission (for example, email, wireless, Bluetooth, etc.) of a personalized code 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the type of identification information taught by Stoehr, into the method and system taught by Blustein, Stoehr, and Vaughn. Stoehr introduces further detail regarding the identification of the user device by the access controller, which when combined with the method and system of Blustein, Stoehr, and Vaughn, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

In regards to claim 9, Blustein, Stoehr, and Vaughn teach the method of claim 44.  Blustein further teaches wherein step (d) comprises authorizing the exit of the second vehicle in response to the status indicating that the smart device is registered with the parking controller (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles) and is in compliance with 20 payment requirements of the parking controller (Blustein: ¶41 & ¶65 disclose that the system may access data regarding payment information of users of the terminal communication devices in order to automatically charge users of the terminal communication device according to the parking/presence duration of users’ vehicles within the parking area).

In regards to claim 10, Blustein, Stoehr, and Vaughn teach the method of claim 1.  Blustein further teaches wherein step (a) comprises authorizing the entry of the first vehicle in response to the status indicating that the smart device is registered with the parking controller (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles) and is in compliance with 20 payment requirements of the parking controller (Blustein: ¶41 & ¶65 disclose that the system may access data regarding payment information of users of the terminal communication devices in order to automatically charge users of the terminal communication device according to the parking/presence duration of users’ vehicles within the parking area).

In regards to claim 11, Blustein, Stoehr, and Vaughn teach the method of claim 9.  Blustein further teaches wherein step (a) comprises authorizing the entry of the first vehicle in response to the status indicating that the smart device is registered with the parking controller (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles) and is in compliance with 20 payment requirements of the parking controller (Blustein: ¶41 & ¶65 disclose that the system may access data regarding payment information of users of the terminal communication devices in order to automatically charge users of the terminal communication device according to the parking/presence duration of users’ vehicles within the parking area).

In regards to claim 12, Blustein, Stoehr, and Vaughn teach the method of claim 1.  Blustein further teaches determining by the parking controller a parking fee in response to a parking rate associated with the 5 smart device (Blustein: ¶41 & ¶65 disclose that the system may automatically charge users of the terminal communication device a fee according to data gathered from the at least one beacon. Such gathered data may reflect the parking/presence duration of a user's vehicle within the parking space).

In regards to claim 13, Blustein, Stoehr, and Vaughn teach the method of claim 12.  Blustein further teaches determining by the parking controller a parking fee in response to a parking rate associated with the smart device comprises determining the parking fee in response to a duration of time 10 spent parking (Blustein: ¶41 & ¶65 disclose that the system may automatically charge users of the terminal communication device a fee according to data gathered from the at least one beacon. Such gathered data may reflect the parking/presence duration of a user's vehicle within the parking space).

In regards to claim 18, Blustein, Stoehr, and Vaughn teach the method of claim 1. Stoehr further teaches communicating by the parking controller to at least one of the smart device and a computerized third- 5 party system a notification generated by the parking controller in response to the parking controller authorizing the entry of the first vehicle, the notification indicating the entry of the first vehicle in association with the smart device (Stoehr: ¶96 discloses that upon authorization of access by the parking gate controller, the user’s mobile computing device associated with the access key may receive a welcome message, a personalized message, promotional message, coupon, and/or some other notification (including, for example push notifications). It will be appreciated that the messages and/or notifications associated with an access key presented may be implemented at an entry or exit points).


In regards to claim 19, Blustein, Stoehr, and Vaughn teach the method of claim 1. Stoehr further teaches communicating by the parking controller to at least one of the smart device and a computerized third- party system a notification generated by the parking controller in response to the parking controller authorizing the exit of the second vehicle, the notification indicating the exit of the second vehicle in association with the 15 smart device (Stoehr: ¶96 discloses that upon authorization of access by the parking gate controller, the user’s mobile computing device associated with the access key may receive a welcome message, a personalized message, promotional message, coupon, and/or some other notification (including, for example push notifications). It will be appreciated that the messages and/or notifications associated with an access key presented may be implemented at an entry or exit points).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification communication as taught by Stoehr, into the method and system taught by Blustein, Stoehr, and Vaughn. One of ordinary skill in the art would have been motivated to make this modification in order to inform “the user whether he or she has sufficient balance to pay for parking services” and/or “to initiate a top-up transaction and increase the account balance” (Stoehr: ¶102).

In regards to claim 21, Blustein, Stoehr, and Vaughn teach the method of claim 1.  Blustein further teaches receiving by the parking controller a parking reservation request associated with the smart device and the 25 parking lot (Blustein: ¶40 discloses managing parking reservations, thereby enabling drivers/users to book parking in advance in a specific parking space via the user terminal communication device or other enabled user interface).

In regards to claim 23, Blustein, Stoehr, and Vaughn teach the method of claim 1.  Blustein further teaches determining by the parking controller a lot occupancy for the parking lot by maintaining a count of the 5 difference between the number of authorized entries and authorized exits (Blustein: ¶25 discloses a server adapted to keep count and manage the number of the entering and exiting vehicles to/from the parking space, thereby enabling to provide real-time information about the currently available parking spots in the parking space).

In regards to claim 27, Blustein, Stoehr, and Vaughn teach the method of claim 3. Blustein further teaches closing the entry barrier by the parking controller in response to a third presence determined by the 20 parking controller, the third presence indicating that the first vehicle is present at an interior side of the entry barrier (Blustein: ¶53, ¶55 & Fig. 1 disclose a sensor that enables the access control module to detect the passage of a vehicle through the passage point after crossing the gate, record the actual passage of the vehicle through said passage point, and close a passage gate). 

In regards to claim 28, Blustein, Stoehr, and Vaughn teach the method of claim 4. Blustein further teaches closing the exit barrier by the parking controller in response to a third presence determined by the 25 parking controller, the third presence indicating that the second vehicle is present at an exterior side of the exit barrier (Blustein: ¶74 discloses 

In regards to claim 32, Blustein teaches the following limitations:
A computerized system for managing a parking lot, the system comprising (Blustein: ¶29-30 & ¶49 disclose a system for managing and controlling the access of vehicles into and out of a parking area):
(a) an entry beacon operable to transmit an entry-beacon identification 15 of the entry beacon (Blustein: ¶8 discloses at least one beacon associated with a passage gate at a passage point for transmitting a wireless signal(s). Blustein: ¶10 further discloses a user terminal communication device adapted to receive and identify said wireless signals, and accordingly to notify said parking space management server and/or said access control module upon the identification of said at least one beacon);
(b) a first vehicle sensor operable to sense the presence of a first vehicle at a vehicle entry location of the parking lot (Blustein: ¶14, ¶51, & ¶53 disclose that the system comprises a parking space pre-passage vehicle detection sensor to detect the presence of a vehicle at a specific passage point of the gate); 25 
(c) a computer-implemented server:
operable to receive from a smart device the entry-beacon identification (Blustein: ¶10 discloses a user terminal communication device adapted to receive and identify wireless signals, and to notify the parking space 
operable to determine the location of the smart device in response to said entry-beacon identification (Blustein: ¶36 discloses approximating the distance between the user terminal communication device and the at least one of the beacons location, based on the wireless signal strength of said beacon(s)),
operable to determine a status 10 associated with the smart device (Blustein: ¶21 & ¶37 disclose that access is granted by the server and the access control module, based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles),
operable authorize an entry of the first vehicle when (Blustein: ¶32-33 & ¶55 disclose an access control module, in communication with a system server, adapted to open/close a passage gate and recording the actual passage of the vehicle through said passage point):
the status indicates no entry rejection of the smart device (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles),
the determined location of the smart device is at the entry location (Blustein: ¶58-59 disclose that a user terminal communication device may identify wireless signals generated by beacons and the system may approximate the distance between the user terminal communication 
the first vehicle sensor senses the presence of the first vehicle at the entry location (Blustein: ¶14, ¶51, & ¶53 disclose that the system comprises a parking space pre-passage vehicle detection sensor to detect the presence of a vehicle at a specific passage point of the gate).

Although Blustein teaches that the server may access data regarding users and/or vehicles registered/allowed to park in the parking area (Blustein: ¶21 & ¶37), Blustein does not explicitly teach a computer-implemented server operable to determine an 15 updated value of the status in response to a payment transaction associated with the smart device.
However, Stoehr teaches a system and method for an automated parking facility, in which the parking controller may have access to user account information and may update the status of an account in response to account transactions, such as manually depositing funds initiated via a user device, withdrawing funds through parking activity, and automatically depositing funds when the account balance falls below a minimum threshold (Stoehr: ¶90-92).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an updated value of a status as taught by Stoehr, into the method and system taught by Blustein. One of ordinary skill in the art would have been motivated to make this modification in order to “allow automatic balance updates, at such time that the balance data is below a configurable balance level” (Stoehr: ¶23).


However, Vaughn teaches a computer-implemented server operable to notify at least one third party computer system of the entry associated with the smart device (Vaughn: ¶8-13, ¶30, ¶50-51, ¶62 disclose of an order fulfillment system configured to detect the arrival of a customer at the entrance of the parking lot and notify the appropriate merchant, wherein the merchant may proceed in preparing the customer’s order).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

In regards to claim 33, Blustein, Stoehr, and Vaughn teach the system of claim 45. Blustein further teaches wherein the parking lot has an entry barrier for regulating entries at the entry location, wherein the system comprises an entry controller operable to open and close the entry barrier, and wherein the server is operable to cause the entry controller to open the entry barrier when the server authorizes the entry of the first vehicle (Blustein: ¶29-33 disclose an access control module, coupled with a parking space management server, adapted to open/close a passage gate and record the actual passage of the vehicle through said passage point).

In regards to claim 34, Blustein, Stoehr, and Vaughn teach the system of claim 45. Blustein further teaches wherein the parking lot has and exit barrier for regulating exits at the exit location, wherein the system comprises an exit controller operable to open and close the exit barrier, and wherein the server is operable to cause the exit controller to open the exit barrier when the server authorizes the exit of the second vehicle (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area (i.e. exit barrier, location, and controller may be the same as the entry barrier, location, and controller)).

In regards to claim 35, Blustein, Stoehr, and Vaughn teach the system of claim 33. Blustein further teaches wherein the parking lot has an exit barrier for regulating exits at the exit location, the exit barrier being selected from the group consisting of the entry barrier and another barrier separate from the entry barrier, wherein the system comprises an exit controller operable to open and close the exit barrier, the exit controller being selected from the 10 group consisting of the entry controller and another controller separate from the entry controller, and wherein the server is operable to cause the exit controller to open the exit barrier when the server authorizes the exit of the second vehicle (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area (i.e. exit barrier, location, and controller may be the same as the entry barrier, location, and controller)).

In regards to claim 36, Blustein, Stoehr, and Vaughn teach the system of claim 32. Blustein further teaches wherein the server is operable to determine a parking fee associated with the smart device in response to a duration of time spent parking (Blustein: ¶41 & 

In regards to claim 44, Blustein, Stoehr, and Vaughn teach the method of claim 1. Blustein goes on to teach the following limitations:
 (d) authorizing an exit of a second vehicle by the parking controller in response to (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area):
the status indicating no exit rejection of the smart device (Blustein: ¶21 & ¶37 disclose that access is authorized based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles),
a third location indicating that the smart device is located at an exit location of the parking lot (Blustein: ¶58-59 disclose that a user terminal communication device may identify wireless signals generated by beacons and the system may approximate the distance between the user terminal communication device and the beacons, therefore allowing the system to locate and attribute a specific user terminal communication device to a specific vehicle location), and
a second presence indicating that the second vehicle is present at the exit location (Blustein: ¶14, ¶51, & ¶53 disclose that the system comprises a parking 
the third location being determined by the parking controller in response to an exit-beacon identification of an exit beacon of the parking lot, the exit beacon being selected from the group consisting of the entry beacon and another beacon separate from the entry beacon, the exit-beacon identification being communicated to the parking controller by the smart device in a second communication (Blustein: ¶33 discloses that the user terminal communication device may be adapted to receive and identify the wireless signals of the beacons, and accordingly notify the access control module upon the identification of at least one beacon. Blustein: ¶36 further discloses approximating the distance between the user terminal communication device and the at least one of the beacons location, based on the wireless signal strength of said beacon(s). Blustein: ¶74 further discloses that the described method is capable of automatically enabling a driver to enter/exit a parking area. Blustein: Fig. 1, #2 and #6 identify the beacons that can be used during entry/exit).
the exit location being selected from the group consisting of the entry location and another location separate from the entry location (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area (i.e. exit location may be the same as the entry location)),
the second vehicle being the first vehicle or another vehicle separate from the first vehicle (Blustein: ¶65 & ¶69 disclose that the system may confirm the entrance and exit of each vehicle to and from the parking area and gather data reflecting the parking/presence duration of a user's vehicle within the parking 

In regards to claim 45, Blustein, Stoehr, and Vaughn teach the system of claim 32. Blustein goes on to teach the following limitations:
an exit beacon operable to transmit an exit-beacon identification of the exit beacon, the exit beacon being selected from the group consisting of the entry beacon and another beacon separate from 20 the entry beacon (Blustein: ¶33 discloses a user terminal communication device adapted to receive and identify said wireless signals, and accordingly to notify said parking space management server and/or said access control module upon the identification of said at least one beacon. Blustein: ¶36 further discloses approximating the distance between the user terminal communication device and the at least one of the beacons location, based on the wireless signal strength of said beacon(s). Blustein: ¶74 further discloses that the described method is capable of automatically enabling a driver to enter/exit a parking area. Blustein: Fig. 1, #2 and #6 identify the beacons that can be used during entry/exit);25 
a second vehicle sensor operable to sense the presence of a second vehicle at a vehicle exit location of the parking lot, the second vehicle sensor being selected from the group consisting of the first vehicle sensor and another vehicle sensor separate from the first vehicle sensor (Blustein: ¶74 discloses that a skilled person should recognize that the arrangement described results in a system which is capable of automatically enabling a driver to enter and exit a parking area (i.e. the same sensors used at the entry location may be the same sensors used when a vehicle is at the exit location),
the exit location being selected from the 77group consisting of the entry location and another location separate from the entry location (Blustein: ¶74 
the second vehicle being the first vehicle or another vehicle separate from the first vehicle (Blustein: ¶65 & ¶69 disclose that the system may confirm the entrance and exit of each vehicle to and from the parking area and gather data reflecting the parking/presence duration of a user's vehicle within the parking space (e.g., by counting the entrance and exit times of each vehicle using the user terminal communication device and beacons)); and
wherein the computer-implemented server is:
operable to receive from a smart device each of the entry-beacon identification and the exit-beacon identification (Blustein: ¶10 discloses a user terminal communication device adapted to receive and identify wireless signals, and to notify the parking space management server and/or the access control module upon the identification of the beacons),
operable to determine the location of the smart device in response to said each of the entry-beacon identification and the exit-beacon identification (Blustein: ¶36 discloses approximating the distance between the user terminal communication device and the at least one of the beacons location, based on the wireless signal strength of said beacon(s)),
operable to authorize an exit of a second vehicle when
the status indicates no exit rejection of the smart device (Blustein: ¶21 & ¶37 disclose that access is authorized based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles),
the determined location of the smart device is at the exit location (Blustein: ¶58-59 disclose that a user terminal communication device may identify wireless signals generated by beacons and the system may approximate the distance between the user terminal communication device and the beacons, therefore allowing the system to locate and attribute a specific user terminal communication device to a specific vehicle location), and
the second vehicle sensor senses that the 20 second vehicle is at the exit location (Blustein: ¶14, ¶51, & ¶53 disclose that the system comprises a parking space pre-passage vehicle detection sensor to detect the presence of a vehicle at a specific passage point of the gate).

In regards to claim 46, Blustein, Stoehr, and Vaughn teach the method of claim 1. Vaughn further teaches wherein the at least one third party computer system is associated with a business entity located proximate to the parking lot (Vaughn: ¶30 discloses that the third party system may be a nearby restaurant, grocery store, or retail chain).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art 

In regards to claim 47, Blustein, Stoehr, and Vaughn teach the method of claim 46. Vaughn further teaches storing in a server a list of a plurality of business entities located proximate to the parking lot and allowing a user of the smart device to select one or more of the plurality of business entities to notify of the entry associated with the smart device (Vaughn: ¶58 & ¶60 disclose storing a list of multiple restaurants and/or grocery stores, allowing the customer to select a merchant and submit an order).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

In regards to claim 48, Blustein, Stoehr, and Vaughn teach the method of claim 47. Vaughn further teaches preparing an order by the one or more business entities selected by the user of the smart device when the one or more business entities are notified of the entry associated with the smart device (Vaughn: ¶8-13, ¶30, ¶50-51, ¶62 disclose of an order fulfillment system configured to detect the arrival of a customer at the entrance of the parking lot and notify the appropriate merchant, wherein the merchant may proceed in preparing the customer’s order).


In regards to claim 49, Blustein, Stoehr, and Vaughn teach the system of claim 32. Vaughn further teaches wherein the at least one third party computer system is associated with a business entity located proximate to the parking lot (Vaughn: ¶30 discloses that the third party system may be a nearby restaurant, grocery store, or retail chain).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

In regards to claim 50, Blustein, Stoehr, and Vaughn teach the system of claim 49. Vaughn further teaches wherein the computer implemented server is operable to store a list of a plurality of business entities located proximate to the parking lot and operable to allow a user of the smart device to select one or more of the plurality of business entities to notify of the entry associated with the smart device (Vaughn: ¶58 & ¶60 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

In regards to claim 51, Blustein, Stoehr, and Vaughn teach the system of claim 50. Vaughn further teaches wherein the computer implemented server is operable to communicate to the third party computer system at the one or more business entities selected by the user of the smart device to prepare an order for the user notified of the smart device (Vaughn: ¶8-13, ¶30, ¶50-51, ¶62 disclose of an order fulfillment system configured to detect the arrival of a customer at the entrance of the parking lot and notify the appropriate merchant, wherein the merchant may proceed in preparing the customer’s order).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third party notifications, as taught by Vaughn, into the system and method of Blustein and Stoehr. One of ordinary skill in the art would have been motivated to make this modification in order to “minimize the time necessary for the restaurant to receive, fill, and deliver the order” (Vaughn: ¶7) and “significantly increase customer throughput while simultaneously reducing errors” (Vaughn: ¶50).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Geraci (U.S. Patent No. 3849936).
In regards to claim 14, Blustein, Stoehr, and Vaughn teach the method of claim 1. Although Blustein teaches of the opening of an entry barrier gate (Blustein: ¶29-30, ¶32-33, ¶49, & ¶55), Blustein does not explicitly state that the entry barrier is a stall barrier.
However, Geraci teaches wherein step (a) comprises opening a stall barrier by the parking controller so as to authorize the entry of the first vehicle (Geraci: Col. 3, Lines 7-12 & Fig. 1 disclose a plurality of vehicular parking stall barrier apparatuses for controlling the use of a plurality of parking spaces as by vehicles. Geraci: Figs. 1A-1D & Col. 6, Lines 27-32 further disclose that when the user wishes to park a vehicle, they may bring the front wheels of the vehicle in engagement with the front of barrier and using a user transmitter device, actuate a radio receiver to energize a solenoid and open the stall barrier. This is similar to the system and method of Blustein, in that the user device communicates with a controller of the parking barrier in order to open the barrier and allow entry of the vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stall barrier taught by Geraci, into the system and method, taught by Blustein, Stoehr, and Vaughn. Geraci introduces barriers at each of a multitude of parking stalls, which when combined with the system and method for opening a secondary entry barrier, as taught by Blustein, Stoehr, and Vaughn, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Redmann (U.S. Pub. No. 20110213672).
In regards to claim 15, Blustein, Stoehr, and Vaughn teach the method of claim 3. Although Blustein discloses a system and method of managing and controlling the access of vehicles into a parking area via the opening/closing of a passage gate in response to a user status, a vehicle presence, and a user device location, Blustein does not explicitly teach the opening of a second entry barrier.
However, Redmann and Blustein together teach the following limitations:
opening a second entry barrier by the parking controller (Redmann: ¶27 discloses a restricted area or premium area managed by a second gate, wherein a user may use the same means that was used to enter the first entry barrier to enter the second entry barrier. Redmann: Fig. 2, #16 identifies the second entry barrier) in response to:
the status indicating no second-entry rejection (Blustein: ¶21 & ¶37 disclose that access is granted based upon data representing users and/or vehicles registered/allowed to park in the parking area, thereby only enabling said registered/allowed users/vehicles to access the parking area upon detection of user terminal communication devices associated with said registered/allowed users/vehicles) and to
a third location determined by the parking controller, the third location indicating that the smart device is located in proximity to an entrance side of the second entry barrier (Blustein: ¶33 discloses that the user terminal communication device may be adapted to receive and identify the wireless signals of the beacons, and accordingly notify the access control module upon the identification of at least one beacon. Blustein: ¶36 further discloses 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary entry barrier taught by Redmann, into the system and method taught by Blustein, Stoehr, and Vaughn. One of ordinary skill in the art would have been motivated to make this modification in order to allow a parking lot owner to charge “a premium price to be at street level or near a convenient entrance or exit” (Redmann: ¶29).

In regards to claim 20, Blustein, Stoehr, Vaughn, and Redmann teach the method of claim 15. Redmann and Stoehr together further teach communicating by the parking controller to at least one of the smart device and a computerized third-party system a notification generated by the parking controller in response to the second entry barrier being opened, the notification indicating the entry of the first vehicle in association with the smart device (Redmann: ¶27 discloses a restricted area or premium area managed by a second gate, wherein a user may use the same means that was used to enter the first entry barrier to enter the second entry barrier. Redmann: Fig. 2, #16 identifies the second entry barrier. Stoehr: ¶96 discloses that upon authorization of access by the parking gate controller, the user’s mobile computing device associated with the access key may receive a welcome message, a personalized message, promotional message, coupon, and/or some other notification (including, for example push notifications)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary entry barrier taught by Redmann, into the system and method taught by Blustein, Stoehr, Vaughn, and Redmann. One of ordinary skill in the art would have been motivated to make this modification in order to allow 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification communication as taught by Stoehr, into the method and system taught by Blustein, Stoehr, Vaughn, and Redmann. One of ordinary skill in the art would have been motivated to make this modification in order to inform “the user whether he or she has sufficient balance to pay for parking services” and/or “to initiate a top-up transaction and increase the account balance” (Stoehr: ¶102).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624), Redmann (U.S. Pub. No. 20110213672), and Geraci (U.S. Patent No. 3849936).
In regards to claim 16, Blustein, Stoehr, Vaughn, and Redmann teach the method of claim 15. Although Redmann discloses a second entry barrier (Redmann: ¶27), Redmann does not disclose wherein opening a second entry barrier, comprises opening a stall barrier.
However, Geraci discloses a plurality of vehicular parking stall barrier apparatuses for controlling the use of a plurality of parking spaces as by vehicles (Col. 3, Lines 7-12 & Fig. 1). Geraci further discloses that when the user wishes to park a vehicle, they may bring the front wheels of the vehicle in engagement with the front of barrier and using a user transmitter device, actuate a radio receiver to energize a solenoid and open the stall barrier (Figs. 1A-1D & Col. 6, Lines 27-32). This is similar to the system and method of Blustein, in that the user device communicates with a controller of the parking barrier in order to open the barrier and allow entry of the vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stall barrier taught by Geraci, into the 

In regards to claim 17, Blustein, Stoehr, Vaughn, Redmann, and Geraci teach the method of claim 16. Blustein further teaches determining by the parking controller a parking fee in response to a parking rate associated with the smart device and a duration of time spent parking (Blustein: ¶41 & ¶65 disclose that the system may automatically charge users of the terminal communication device a fee according to data gathered from the at least one beacon. Such gathered data may reflect the parking/presence duration of a user's vehicle within the parking space).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Groft (U.S. Pub. No. 20080291054).
In regards to claim 22, Blustein, Stoehr, and Vaughn teach the method of claim 21. 
Although Blustein teaches of managing parking reservations by enabling drivers/users to book parking in advance in a specific parking space via their user terminal communication device (Blustein: ¶40), Blustein does not explicitly teach wherein receiving by the parking controller a parking reservation request associated with the smart device and the parking lot comprises receiving the parking reservation request from a computerized parking reservation system.
However, Groft teaches that that a user may reserve a space either directly or through a third party reservation system (Groft: ¶139).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking reservation system taught by Groft, into the method of managing a parking lot of Blustein, Stoehr, and Vaughn. Groft introduces the ability to make a reservation through a third party reservation system, which when combined with the method of managing a parking lot of Blustein, Stoehr, and Vaughn, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claims 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Wang (U.S. Pub. No. 20160012726).
In regards to claim 24, Blustein, Stoehr, and Vaughn teach the method of claim 23.
Although Blustein teaches keeping count and managing the number of the entering and exiting vehicles to/from the parking area (Blustein: ¶25), Blustein does not explicitly teach communicating by the parking controller the lot occupancy to a third-party computerized system.
However, Wang teaches of parking options that may be listed with information from third parties, which may have registered their parking garage information with the system (i.e. name, address, price, hours of operation, and availability) (Wang: ¶115).


In regards to claim 30, Blustein, Stoehr, and Vaughn teach the method of claim 1. Wang teaches communicating by the parking controller to the smart device a notification of expiry of at least one of a parking 5 session and a parking reservation (Wang: ¶22 discloses that when the expiration of the parking meter is approaching, the system will send a notification to the first user about the approaching expiration of the parking meter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification of the smart device as taught by Wang, into the method of managing a parking lot of Blustein, Stoehr, and Vaughn. Wang introduces an additional notification to the smart device, which when combined with the method of managing a parking lot of Blustein, Stoehr, and Vaughn, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624), Wang (U.S. Pub. No. 20160012726), and Groft (U.S. Pub. No. 20080291054).
In regards to claim 25, Blustein, Stoehr, Vaughn, and Wang teach the method of claim 24.
Although Wang teaches of a system communicating lot availability to a third party system (Wang: ¶115), Wang does not explicitly state communicating by the parking controller the lot occupancy to a third-party computerized system comprises communicating to a computerized parking reservation system.
However, Groft teaches wherein a third-party computerized system comprises a computerized parking reservation system. Groft: ¶139 discloses the use of a third party reservation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking reservation system as taught by Groft into the method of managing a parking lot of Blustein, Stoehr, Vaughn, and Wang. The claimed invention is merely a combination of elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 26, Blustein, Stoehr, Vaughn, Wang, and Groft teach the method of claim 25. Groft further teaches receiving by the parking controller from the computerized parking reservation system a parking reservation request associated with the smart device and the parking lot (Groft: ¶139 discloses that that a user may reserve a space either directly or through a third party reservation system).
.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Kotecha (U.S. Pub. No. 20150066545).
In regards to claim 29, Blustein, Stoehr, and Vaughn teach the method of claim 1. Kotecha teaches communicating by the parking controller to the smart device parking lot information associated with the parking lot, 76the parking lot information comprising the location of the parking lot (Kotecha: ¶42 discloses that the user device may provide directions to guide the user to the parking lot and, upon entering the parking lot, to the particular spot within the parking lot).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communicating the lot location to the user device, as taught by Kotecha, into the method of managing a parking lot of Blustein, Stoehr, and Vaughn. The claimed invention is merely a combination of elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blustein (U.S. Pub. No. 20180061145), in view of Stoehr (U.S. Pub. No. 20140232518), in further view of Vaughn (U.S. Pub. No. 20070088624) and Nerayoff (U.S. Patent No. 8830322).
In regards to claim 31, Blustein, Stoehr, and Vaughn teach the method of claim 1. Nerayoff teaches communicating by the parking controller to a third-party computerized system a notification of expiry of at least one of a parking session and a parking reservation (Nerayoff: Col. 53, Line 12-17 discloses that when paid parking expires or a vehicle is parked without payment, server system may be configured to notify one or more enforcement officers with a location of a destination location, such as a longitude and latitude or an approximate street address).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification of a third party, as taught by Nerayoff, into the method of managing a parking lot of Blustein, Stoehr, and Vaughn. The claimed invention is merely a combination of elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Outwater (U.S. Pre-Grant Pub. No. 20160140846)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628